496 S.E.2d 785 (1998)
230 Ga. App. 507
COOK
v.
The STATE.
No. A98A0047.
Court of Appeals of Georgia.
February 10, 1998.
Craig Cook, pro se.
Spencer Lawton, Jr., District Attorney, Michael K. Dennard, Assistant District Attorney, for appellee.
McMURRAY, Presiding Judge.
Defendant Craig Cook was charged in an indictment with armed robbery (two counts), attempt to commit armed robbery, kidnapping, aggravated sexual battery, and obstruction of a law enforcement officer for acts committed in Savannah, Georgia, in April and June 1995. Pursuant to a negotiated guilty plea, defendant was sentenced to 20 years, 15 to serve, for armed robbery in a sentence order entered March 19, 1996. On June 10, 1997, defendant filed a "Petition to Withdraw Plea of Guilty." He appeals pro se from the order of the trial court denying his motion to withdraw his guilty plea. Held:
The trial court correctly concluded it had no authority to grant defendant's motion to withdraw his guilty plea in this case, since the motion was filed after the expiration of the term of court in which the judgment of conviction on that plea was entered. State v. Kight, 175 Ga.App. 65(1), 66, 332 S.E.2d 363; Moore v. State, 116 Ga.App. 774, 158 S.E.2d 926. "[T]he only prescribed means for the [defendant's] filing the motion to withdraw his guilty plea, after the term of court at which the judgment of conviction was rendered, was through habeas corpus proceedings." Conlogue v. State, 243 Ga. 141, 142(6), 253 S.E.2d 168, overruled on other grounds, Smith v. State, 253 Ga. 169, 316 S.E.2d 757.
Judgment affirmed.
ELDRIDGE, J., and HAROLD R. BANKE, Senior Appellate Judge, concur.